Citation Nr: 1637785	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2016, the Veteran was afforded a personal hearing before the undersigned.

The claim for service connection for a low back disability was denied by the RO in March 1997.  Although the RO apparently reopened these claims in February 2016, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in March 1997, the RO denied the claim of service connection for a low back disability.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in March 1997 by the RO raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1997 RO decision, which denied service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening and remanding the claim of service connection for a low back disability, VCAA compliance as to these issues need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

II. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in March 1997, the RO denied service connection for a low back disability on grounds that the evidence does not establish that the injury in service caused a chronic disability and there is no record of ongoing low back problems from date of discharge to the present.  After the Veteran was notified of the determination and of his appellate rights by an April 1997 letter, he did not appeal the adverse determination.

As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered that pertain to the claim consisted of the service treatment records and a January 1997 VA examination.

Current Claim to Reopen and Additional Evidence

The current claim to reopen the previously denied claim for a low back disability was received by VA in March 2011. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a low back disability consists, in part, of private treatment records that contain treatment for the back, including a MRI dated December 2012 showing degenerative changes without significant central canal or foraminal narrowing; a March 2011 letter from the Veteran's physical therapist opined that Veteran's back pain was caused by a fall that occurred in the military in 1994; and a hearing dated July 2016 in which the Veteran stated that he had pain in his back at the time of discharge that continued since service in the same area of the back that he injured during service. 

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claim.  It demonstrates that the Veteran had symptoms related to the back since service and his current disability is related to service.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for a low back disability is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a low back disability is granted and, to this extent only, the appeal is granted.


REMAND

The Board finds that the claim for service connection for a low back disability should be remanded for additional development and consideration.

Although the Veteran was afforded a VA examination in December 2015 in connection to his claim for service connection for a low back disability, an adequate opinion has not been provided.  The examiner opined that the Veteran has a lumbar spine condition that is not at least as likely as not incurred in or caused by the hyperextension injury playing basketball during service.  The Board finds that the conclusions reached were not adequately explained, nor was a sufficient rationale provided.  The examiner merely listed the evidence considered and made unexplained conclusions.  Also, the examiner did not consider the Veteran's statements regarding his symptoms at the time of discharge or since service.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Also, the RO stated in the February 2016 Supplemental Statement of the Case that Family and Medical Leave Act of 1993 (FMLA) paperwork was brought to the VA examiner for review, but the RO was unable to obtain these records.  As such, the Veteran's FMLA paperwork that he brought to the December 2015 VA examination should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed low back disability.  After securing the necessary releases, obtain these records, including the FMLA paper work presented at the December 2015 VA examination and any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for a medical examination by an appropriate VA examiner who has not previously examined the Veteran to determine the etiology of his low back disability.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any low back disability had its onset during, or are related to, active service, including the inservice April 1994 injury during basketball training.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and private and VA treatment records.  Specifically, the examiner must consider the Veteran's statements regarding his continuous symptoms relating to his inservice back injury during and since service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


